Citation Nr: 0324144	
Decision Date: 09/16/03    Archive Date: 09/23/03	

DOCKET NO.  95-29 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disorder of 
equilibrium, claimed as "dizziness." 

2.  Entitlement to an evaluation in excess of 10 percent for 
left ear hearing loss. 

3.  The propriety of an initial 10 percent evaluation for 
tinnitus.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1959 to July 1960.

This case comes before the Board of Veterans Appeals (Board) 
pursuant to a January 2003 Order of the U.S. Court of Appeals 
for Veterans Claims (Court).  In that Order, the Court 
vacated the January 2002 Board decision denying service 
connection for an equilibrium problem (claimed as dizziness), 
as well as increased evaluations for tinnitus and left ear 
hearing loss.  In so doing, the Court remanded the veteran's 
case to the Board for action consistent with a January 2003 
Joint Motion for Remand and to Stay Proceedings.  The case is 
now, once more, before the Board for appellate review.


REMAND

At the time of the aforementioned Joint Motion in January 
2003, it was noted that the Board had failed to adequately 
discuss the new notice requirements contained in the Veterans 
Claims Assistance Act of 2000 (VCAA).  Also noted was that, 
while the Board had denied service connection for an 
equilibrium problem on the basis that no such disability was 
shown until many years following the veteran's discharge, the 
Board had failed to consider the question of whether the 
veteran's claimed equilibrium problem might be secondary to 
his service-connected hearing loss and/or tinnitus.  

In that regard, the Board notes that, during the course of VA 
outpatient treatment in October 1997, it was noted that 
clinical evaluation had failed to show any evidence of a 
cerebellar disorder, or of peripheral neuropathy or spinal 
cord disease causing the veteran's disequilibrium problem.  
Additionally noted at that time was that, while there was 
some possibility of an inner ear disorder, there was no 
objective evidence of any such pathology at the present time.

The Board observes that, following recent VA otologic and 
audiometric examinations in May 2000, no opinion was offered 
regarding the alleged relationship between the veteran's 
service-connected left ear hearing loss and/or tinnitus and 
his current equilibrium problem.  Such an opinion is 
necessary prior to a final adjudication of the veteran's 
current claims.

In light of the aforementioned, the case is REMANDED to the 
RO for the following action:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records 
subsequent to July 2000, the date of the 
most recent pertinent evidence of record, 
should be  obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the claims folder.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the claims folder.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  The veteran should then be afforded 
additional VA otologic and audiometric 
examinations in order to more accurately 
determine the exact nature and etiology 
of his claimed equilibrium problem, and 
the current degree of severity of his 
service-connected left ear hearing loss 
and tinnitus.  The RO is advised that the 
veteran must be given adequate notice of 
the date and place of any requested 
examination, and a copy of all such 
notification(s) must be associated with 
the claims folder.  The veteran should be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have an adverse effect on his 
claim.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies (including 
electronystagmography) should be 
performed.
Following completion of the otologic and 
audiometric examinations, the examining 
otologist should offer his opinion as to 
the origin of the veteran's claimed 
equilibrium problem, to include an 
opinion as to whether it is at least as 
likely as not that such pathology is 
proximately due to, the result of, or 
aggravated by the veteran's service-
connected hearing loss and/or tinnitus. 

The claims folder and a separate copy of 
this REMAND must be made available to, 
and reviewed by each examiner prior to 
conduction and completion of the 
examinations. Moreover, a notation to the 
effect that this record review took place 
should be included in the examination 
report(s).

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by this REMAND, and by the VCAA 
is completed.  If not, corrective action 
should be taken.

4.  Thereafter, the RO should 
readjudicate the issues of service 
connection for an equilibrium problem, as 
well as increased evaluations for left 
ear hearing loss and tinnitus.  In so 
doing, the RO should specifically take
into account the revised schedular 
criteria for the evaluation of ear 
disorders/hearing loss which became 
effective June 10, 1999.  The RO should, 
additionally, take into account the 
provisions of 38 U.S.C.A. § 1160(a)(3) 
which became effective December 6, 2002, 
and which govern the evaluation of 
service-connected hearing loss where only 
one ear is service connected.  

5.  Should the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided an 
appropriate Supplemental Statement of the 
Case that contains notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until so notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



                       
____________________________________________
	THOMAS A. PLUTA
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


